 In the Matter of MACLAREN SPORTSWEAR CORP.andDISTRICT 50,UNITED MINE WORKERS OF AMERICA, A. F. OF L.Case No 6-R-1308.-Decided May 28, 1946Mr. James D. Garvey,of Elkins,W. Va., for the Company.Mr. Pat Mingarelle,of Fairmont,W. Va., for the Union.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by District 50, United MineWorkers of America, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representationof employees of MacLaren Sportswear Corp., Elkins,West Virginia,herein called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Henry Shore, TrialExaminer. The hearing was held at Elkins, West Virginia, on April 16,1946. The Company and the Union appeared and participated .1 All par-tieswere afforded full opportunity to be heard, to examine and cross-examine witnesses,- and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYMacLaren Sportswear Corp. is a New York corporation having plantsinPhilipsburg, Pennsylvania, Buckhannon,West Virginia, and Elkins,'The Union has filed a waiver of any right to object to any election which may be held inthe instant proceeding on the basis of any of the acts alleged as unfair labor practices inCase No.6-C-2025.68 N L. R. B, No. 50.406 MACLARENSPORTSWEAR CORP.407West Virginia. At its Elkins plant, which is alone involved herein, it isengaged in the manufacture of sport shirts. For the period from June1, 1945, to April 16, 1946, the Company purchased for use in the Elkinsplant raw materials valued in excess of $25,000, approximately 50 per-cent of which represented shipments to the Elkins plant from pointsoutside the State ofWest Virginia. During the same period, the Com-pany manufactured products at the Elkins plant amounting in value toover $35,000, about 95 percent of which represented shipments to pointsoutside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America,is a labor organizationaffiliated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company,, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance employees,including watchmen,2 inspector-trimmers, and regular part-time employ-ees,3 but excluding office and clerical employees, floorladies, foremen, andall other supervisory employees. The Company takes no position in thematter.We find, on the basis of the entire record andall the circumstancesof the case, that all production and maintenance employees of the Com-pany at the Elkins plant, including watchmen, inspector-trimmers, andregular part-time employees, but excluding office and clerical employees,floorladies, foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.2Theduties of the watchmen are custodial and not monitorial,and there is no evidence inthe recordthat they are militarized or deputized.3Thisincludes two high school students who have been working 2 to 5 hours each day sinceDecember 1945, at regular pioduction work. DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with MacLaren SportswearCorp., Elkins,West Virginia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-roll pe-riod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by District 50, United Mine Workersof America, A. F. of L., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.